NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT

INTERSTATE INTRINSIC VALUE                   )
FUND A, LLC,                                 )
                                             )
                                             )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D17-1908
                                             )
MATTHEW GARRY; JENNIFER                      )
GARRY; and BEACON WOODS CIVIC                )
ASSOCIATION, INC.,                           )
                                             )
             Appellees.                      )
                                             )

Opinion filed March 21, 2018.

Appeal from the Circuit Court for Pasco
County; Kimberly Sharp Byrd, Judge.

Jason L. Duggar of Sirote & Permutt, P.C.,
Fort Lauderdale, for Appellant.

Robert E. Biasotti of Biasotti Law, St.
Petersburg, for Appellees Matthew Garry
and Jennifer Garry.

No appearance for Appellee Beacon Woods
Civic Association, Inc.


PER CURIAM.


             Affirmed.
LaROSE, C.J., and NORTHCUTT and BADALAMENTI, JJ., Concur.




                                   -2-